STATE OF WEST VIRGINIA
                             SUPREME COURT OF APPEALS

In re S.P., M.S., and E.S.                                                           FILED
                                                                                  June 12, 2019
No. 19-0140 (Cabell County 18-JA-2, 18-JA-4, and 18-JA-5)                       EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




                               MEMORANDUM DECISION



        Petitioner Mother A.W., by counsel Cathy L. Greiner, appeals the Circuit Court of Cabell
County’s January 16, 2019, order terminating her parental rights to S.P., M.S., and E.S.1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Mindy M. Parsley,
filed a response in support of the circuit court’s order. The guardian ad litem, Allison K. Huson,
filed a response on behalf of the children in support of the circuit court’s order. On appeal,
petitioner argues that her actions subsequent to the dispositional hearing rendered termination of
her parental rights erroneous.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In January of 2018, the DHHR filed an abuse and neglect petition that alleged petitioner
tested positive for cocaine upon delivery of S.P. and had prior positive screens for Subutex,
cocaine, and opiates during pregnancy. As a result of petitioner’s drug abuse, the child was born
drug exposed. Additionally, the petition alleged that petitioner admitted she was homeless.
Petitioner thereafter waived her right to a preliminary hearing and then stipulated to adjudication
on the basis that her substance abuse negatively affected her ability to parent the children.

       At a hearing in April of 2018, the circuit court found that petitioner was substantially
compliant with the terms of her case plan and granted her an improvement period. However, at a


       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
review hearing in August of 2018, the circuit court found that petitioner was minimally compliant
with the terms of her improvement period, given her continued use of cocaine, failure to undergo
drug screening, and an overdose in June of 2018, among other issues. At a review hearing in
September of 2018, the circuit court terminated petitioner’s improvement period due to
noncompliance.

        The circuit court held a dispositional hearing in November of 2018. Petitioner did not
attend, but was represented by counsel. A DHHR employee testified to petitioner’s noncompliance
with services and that petitioner’s last contact with the DHHR was approximately five months
prior to the hearing. Accordingly, the circuit court terminated petitioner’s parental rights. It is from
the dispositional order that petitioner appeals.2

        The Court has previously established the following standard of review:

                “Although conclusions of law reached by a circuit court are subject to de
        novo review, when an action, such as an abuse and neglect case, is tried upon the
        facts without a jury, the circuit court shall make a determination based upon the
        evidence and shall make findings of fact and conclusions of law as to whether such
        child is abused or neglected. These findings shall not be set aside by a reviewing
        court unless clearly erroneous. A finding is clearly erroneous when, although there
        is evidence to support the finding, the reviewing court on the entire evidence is left
        with the definite and firm conviction that a mistake has been committed. However,
        a reviewing court may not overturn a finding simply because it would have decided
        the case differently, and it must affirm a finding if the circuit court’s account of the
        evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
        Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         Petitioner’s sole argument on appeal is that her entry into substance abuse treatment in
December of 2018, approximately one month after the dispositional hearing in this matter,
warrants reconsideration of the termination of her parental rights. According to petitioner, because
she has maintained her sobriety since entering the program, “she should be given additional time
in which to rectify the . . . conditions” of abuse and neglect. We find, however, that this argument
cannot be considered on appeal as it was not – and, in fact, could not have been – presented to the
circuit court during the proceedings below. “‘Our general rule is that nonjurisdictional questions .
. . raised for the first time on appeal, will not be considered.’ Shaffer v. Acme Limestone Co., Inc.,
206 W.Va. 333, 349 n. 20, 524 S.E.2d 688, 704 n. 20 (1999).” Noble v. W. Va. Dep’t of Motor
Vehicles, 223 W. Va. 818, 821, 679 S.E.2d 650, 653 (2009). Moreover, because petitioner provides
no argument regarding how she contends the circuit court’s disposition in this matter was
erroneous, she is entitled to no relief. See W. Va. R. App. Pro. 10(c)(7) (requiring that “[t]he


        2
         In addition to the termination of petitioner’s parental rights, the parental rights of the father
of S.P. were also terminated below, while the parental rights of the nonabusing father of M.S. and
E.S. remain intact. The permanency plan for S.P. is adoption in her current foster home, while
M.S. and E.S. will remain in their father’s custody.
                                                    2
argument [in a petitioner’s brief] must contain appropriate and specific citations to the record on
appeal, including citations that pinpoint when and how the issues in the assignments of error were
presented to the lower tribunal”).

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 16, 2019, order is hereby affirmed.


                                                                                        Affirmed.

ISSUED: June 12, 2019


CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                3